   Case 2:16-cv-00891-MHT-SMD Document 20 Filed 05/28/19 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WILLIE A. BROOKS, JR.,             )
                                   )
        Petitioner,                )
                                   )         CIVIL ACTION NO.
        v.                         )           2:16cv891-MHT
                                   )                (WO)
ALABAMA BOARD OF PARDONS           )
AND PAROLES, et al.,               )
                                   )
        Respondents.               )

                              OPINION

    Pursuant to 28 U.S.C. § 2254, petitioner, a state

inmate, filed this lawsuit challenging the legality and

constitutionality of the Alabama Board of Pardons and

Paroles’ setting of his initial parole consideration

date.        This lawsuit is now before the court on the

recommendation of the United States Magistrate Judge

that the petition be denied.           Also before the court are

petitioner’s objections to the recommendation.                    After

an independent and de novo review of the record, the

court concludes that petitioner’s objections should be

overruled      and   the   magistrate     judge’s     recommendation
   Case 2:16-cv-00891-MHT-SMD Document 20 Filed 05/28/19 Page 2 of 2



adopted.

    An appropriate judgment will be entered.

    DONE, this the 28th day of May, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
